Case 1:20-cv-00119-BAH Document 7 Filed 01/21/20 Page 1of1

AQ 458 (Rev, 06/09} Appearance of Counsel

UNITED STATES DISTRICT COURT

To:

Date:

District of Columbia, et al.
Plaintiff
Vv.

U.S. Dep't of Agriculture, et al.
Defendant

The clerk of court and all parties of record

for the

District of Columbia

Se pe ee ee

Case No. = 1:20-cv-00119

APPEARANCE OF COUNSEL

I am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for:

Plaintiff State of New York

01/21/2020

a on

Attorney's signature

Eric Haren (D.C. Bar No. 985189)

Printed name and bar number

New York State Office of the Attorney General
28 Liberty Street, 23rd Floor
New York, NY 10005

 

Address

eric. haren@ag.ny.gov
E-mail address

(212) 416-8804

Telephone number

 

PAX number
